                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cv-00436-MOC-DSC

 DANA DAVIS,                                                  )
                                                              )
                         Plaintiff,                           )
                                                              )
 Vs.                                                          )                  ORDER
                                                              )
 EQUIFAX INFORMATION SERVICES, LLC                            )
 CREDIT SOLUTIONS CORPORATION                                 )
 KROSS, LIEBERMAN & STONE, INC.                               )
 WYNDHAM RESORT DEVELOPMENT                                   )
 CORPORATION,                                                 )
                                                              )
                       Defendants.                            )


        THIS MATTER is before the Court on defendant Equifax Information Services, LLC’s

Motion to Dismiss or Stay Count VI of Plaintiff’s Complaint. In accordance with the Local Civil

Rules of this Court, plaintiff was obligated to respond not later than October 18, 2018. Plaintiff is

represented by counsel appearing pro hac vice and by local counsel.

        Having considered defendant Equifax Information Services, LLC’s motion and reviewed

the pleadings, and finding that such defendant has stated a sufficient basis for at least the alternative

relief sought, the Court enters the following Order.



                                             ORDER

        IT IS, THEREFORE, ORDERED that defendant Equifax Information Services, LLC’s

Motion to Dismiss or Stay Count VI of Plaintiff’s Complaint (#28) is DENIED in part as to the

Motion to Dismiss and GRANTED in part as to the Motion to Stay, and further consideration and


                                                   -1-
prosecution of Count VI of the Complaint in this Court are STAYED under the first-to-file rule,

pending resolution of that issue or the issue of class certification by the district court in Berg v.

Equifax Information Services LLC, 3:18cv533 (W.D. Wash.).




                                          Signed: October 23, 2018




                                                 -2-
